Citation Nr: 1516856	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to diabetes mellitus type 2.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for bilateral hearing loss, to include as secondary to diabetes mellitus type 2, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran suffered acoustic trauma during service as an aircrew member.

2.  The Veteran's currently diagnosed tinnitus had its onset during active military service.

3.  The credible and competent lay evidence of record shows that symptoms of tinnitus have been continuous since the Veteran's noise exposure during service.


CONCLUSION OF LAW

The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that he has tinnitus as a result of his active duty service.

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Board notes that the Veteran's claim for tinnitus was filed in August 2011 as a fully developed claim (FDC).  A FDC is submitted in a "fully developed" status, which limits the need for further development of the claim by VA.  When filing a FDC, a veteran submits all evidence relevant to his or her claim, other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing a veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.

Because the Board's disposition of the Veteran's tinnitus claim is fully favorable to the Veteran, any error in complying with the notice or assistance requirements would be harmless and need not be discussed in this order.  The Board finds that all notification and development action necessary to render a fair decision have been accomplished.

Service connection for tinnitus

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with, or aggravated by, service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a) and which include "other organic diseases of the nervous system," may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  See 38 C.F.R. §§ 3.307, 3.309 (2014).  If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2014).  Tinnitus is an organic disease of the nervous system within the meaning of § 3.309(a), at a minimum where there is evidence of acoustic trauma.  See Fountain v. McDonald, No. 13-0540, slip op. 1 and 2 (U.S. Vet. App. Feb. 9, 2015).

To show the fact of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  If chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2014).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker at 1337.

The Board will give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (citing 38 U.S.C. A. § 5107(b)).

The Veteran is currently diagnosed as having tinnitus.  See September 2011 VA disability benefits questionnaire.  The September 2011 VA examiner was unable to provide a positive nexus opinion as to the Veteran's current tinnitus.  The examiner noted that a medical opinion could not be provided without resort to speculation.  By way of a rationale, the examiner further stated, "Noise exposure in the military as reported by the veteran includes exposure to helicopter noise and artillery from a distance.  Reports no use of firearms in the military, or recreationally.  Also reports no exposure occupationally."

Upon review of the evidence, the Board does not consider the nexus opinion of the VA examiner as to tinnitus to be so compelling as to outweigh the favorable evidence provided by the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examiner's opinion is not that a connection to service is unlikely.  It is, rather, that there are multiple possible etiologies of the Veteran's tinnitus, including noise exposure during service, and that the most likely cause of the disability therefore cannot be identified with any degree of medical certainty.

In the Board's evaluation of the evidence, the Veteran's credible statements provide the information that establishes, at least to a degree of relative equipoise, the likely cause of his tinnitus.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); Horn v. Shinseki, 25 Vet. App. 231, 239 (2012).  The Veteran asserts that, during his period of military service, he was exposed to acoustic trauma as a field medic assigned to a helicopter base camp.  He was "around the helicopters taking off, landing and being serviced every day."  See August 2011 Veteran's claim.  He asserts that "this noise exposure is what started my tinnitus" and that "I have had the ringing in my ears my entire adult life, going back to service."  See Veteran's September 2012 notice of disagreement.

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See 38 U.S.C.A. 1154(a) (West 2014); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Generally, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  See 38 C.F.R. § 3.159(a)(2) (2014); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (stating that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

Although competent in certain situations to diagnose a simple condition, a layperson is not competent to provide evidence as to complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Furthermore, conclusory or generalized lay statements that a service event or illness caused a current disability may be insufficient.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Veteran, while not generally competent to make a medical conclusion, is competent to describe observable symptoms such as ringing in his ears during his military service and thereafter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran asserts that he was exposed to loud helicopter noise in service that caused ringing in his ears beginning in service and continuing to the present.  See, e.g., Veteran's June 2013 statement.

Upon review of all the evidence of record, the Board has determined that service connection may be granted on the basis of a continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2014).  No record evidence suggests that the Veteran was not exposed to excessive noise, and the Board considers his statements regarding in-service noise exposure and his continuing, corresponding symptoms to be consistent with the Veteran's military service.  See 38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, to the extent that the in-service chronicity of the Veteran's tinnitus may be legitimately questioned, the Board finds that the Veteran's competent and credible assertions with regard to the history of his disability show a continuity of symptoms after discharge.  See 38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(b) (2014).

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in relative equipoise as to the onset of the chronic disease of tinnitus during active military service.  With a chronic disease having been established as a current disability by medical diagnosis, and with the Veteran's credible lay testimony having established the onset of the chronic disease during service and a continuity of symptomatology thereafter, the presumption of § 3.303(b) applies, and the nexus element of service connection will be presumed with respect to tinnitus.

Accordingly, the Board finds that the Veteran's tinnitus is a result of noise exposure during his active service.  See 38 C.F.R. § 3.303(a) (2014).  Service connection is warranted, and the claim is granted.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran maintains that he has bilateral hearing loss as a result of his active duty service.  The Veteran's service treatment records, including his entrance and discharge examination reports, show normal hearing for VA purposes.  The Veteran underwent a VA audiological examination in September 2011, in which he was found to have current sensorineural hearing loss in both ears in the frequency range of 500 to 4000 Hertz.  The September 2011 VA examiner was unable to provide a positive nexus opinion as to hearing loss, indicating that she could not "provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation."  By way of explanation, the examiner stated, "The configuration of the hearing loss could be a combination of damage due to noise exposure or due to the aging process."

Following the issuance of the September 2011 examination report, the Veteran submitted new evidence raising the issue of whether his hearing loss is caused by his service-connected diabetes mellitus type 2.  See Veteran's June 2013 statement and attachments.  The Veteran has submitted two articles on the relationship between hearing loss and diabetes.

In light of the above considerations, the Board will remand the Veteran's claim for entitlement to service connection for bilateral hearing loss, to include as secondary to diabetes mellitus type 2, for a new VA medical opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Refer this remand order and the Veteran's claims folder to a VA audiologist for a clarifying opinion as to the nature and etiology of the Veteran's diagnosed bilateral hearing loss disability, to include the possibility of a relationship between the Veteran's hearing loss and his service-connected diabetes mellitus type 2.

The examiner is requested to review all pertinent records in the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner must note in his or her report that such review took place.

In the report, the examiner should state an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss disability is causally or etiologically related to his military service, including his credible report of exposure to helicopter noise during service.  It is requested that the rationale for this opinion include some discussion regarding whether the Veteran's audiometric studies in service show a significant puretone threshold shift therein and whether the Veteran has delayed onset hearing loss as a result of noise exposure in service.

The examiner should also opine whether it is at least as likely as not that the Veteran has hearing loss that is due to or caused by his service-connected diabetes mellitus type II.  

The examiner should also opine whether it is at least as likely as not that the Veteran has hearing loss that is aggravated (i.e., worsened) beyond the natural progress by the service-connected diabetes mellitus type II.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hearing loss found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected diabetes mellitus type II.

The examiner's attention is directed to the articles submitted by the Veteran in June 2013 concerning diabetes and hearing loss.

For all conclusions reached, the examiner must provide a complete rationale and a discussion of the facts and medical principles involved.  As used in the medical opinion, the term "at least as likely as not" does not mean "within the realm of possibility" but rather that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

2. Readjudicate the Veteran's bilateral hearing loss disability claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


